DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on January 29th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device having an ultrasonic bonding portion provided between a substrate and a semiconductor chip.
Claim Objections
Claims 10 and 13 are objected to because of the following informalities: 
In claim 10, line 8, “the portion” should be --the portion of the metal plate-- for consistency and improve clarity.
In claim 13, “a second metal material is attached to the first adhesive layer” should be change to --a second metal material is attached to the second adhesive layer-- because it is believe that Applicant intended to claim that it is the second adhesive layer that the second metal material is attached thereon instead of the first adhesive layer.  Note that, claim 13 depends directly on claim 2, and claim 2 recited “a second adhesive layer” on line 10 and .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer et al. (U.S. Pub. 2010/0065962) in view of Inoue (U.S. Pub. 2015/0214181).
In re claim 1, Bayerer discloses a semiconductor device comprising: a substrate 22 (see paragraph [0077] and fig. 8); semiconductor chip 40 provided above the substrate 22 (see paragraph [0077] and fig. 8); a first ultrasonic bonding portion 11b provided between substrate 22 and the semiconductor chip 40 (see paragraph [0046] and fig. 8); a first terminal plate 33 electrically connected to the semiconductor chip 40 via the first ultrasonic bonding portion 11b (see paragraph [0073] and fig. 8), the first ultrasonic bonding portion 11b being provided on the substrate 22, and the first terminal plate 33 having a first surface facing the semiconductor chip 40 (see paragraph [0073] and fig. 8).  Note that, with respect to the first ultrasonic bonding portion, Bayerer discloses that the bonding may be done by ultrasonic bonding (see paragraph [0046]).  

    PNG
    media_image1.png
    712
    923
    media_image1.png
    Greyscale

Bayerer is silent to wherein the semiconductor device further including a first adhesive layer provided on the first surface, and the first adhesive layer containing a first adhesive.
However, Inoue discloses in a same field of endeavor, a semiconductor device 200 including, inter-alia, a semiconductor chip 2 provided above the substrate (see paragraph [0025] and fig. 2), a first terminal plate 5a electrically connected to the semiconductor chip 2, the first terminal plate 5a having a first surface facing the semiconductor chip 2, and further including a first adhesive layer 8c provided on the first surface, and the first adhesive layer 8c containing a first adhesive (see paragraph [0028] and fig. 2).

    PNG
    media_image2.png
    701
    892
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the semiconductor device of Bayerer with the technique as taught by Inoue in order to enable a first adhesive layer provided on the first surface of the first terminal plate, and the first adhesive layer containing a first adhesive in the semiconductor device of Bayerer to be formed because in doing so the first adhesive layer facilitating the connection between the first terminal plate and the electrode terminal (see paragraph [0026] of Inoue).  Additionally, the technique facilitating in reducing the height dispersion of the semiconductor chip and improving the yield and reliability of the semiconductor device (see paragraph [0060] of Inoue).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 5, as applied to claim 1 above, Bayerer in combination with Inoue discloses wherein a first metal piece 3 containing a first metal material is attached to the first adhesive layer 8c, and wherein the first metal material is the same as a material contained in the first ultrasonic bonding portion (see paragraph [0023] and fig. 2 of Inoue).  Note that, Inoue teaches that the first metal material of the first metal piece 3 and the first ultrasonic bonding portion 1 are made of copper, see paragraph [0023] of Inoue).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 10, as applied to claim 1 above, Bayerer in combination with Inoue discloses wherein the substrate includes an insulating plate 22 and a metal plate 12 provided on the insulating plate 22, wherein the semiconductor chip 40 is provided above the metal plate 12, and wherein the semiconductor device further comprises a third adhesive layer 11c/33 provided on a portion of the metal plate 12, the semiconductor chip 40 not being provided on the portion of the metal plate, and the third adhesive layer 11c/33 containing a third adhesive (see paragraphs [0045], [0046], [0048] and fig. 8 of Bayerer).
.
Claims 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayerer et al. (U.S. Pub. 2010/0065962) in view of Inoue (U.S. Pub. 2015/0214181), as applied to claims 1 and 10 above, and further in view of Morita et al. (U.S. Pub. 2013/0137218).
In re claims 6, 7, 11, and 12, as applied to claims 1 and 10 above, respectively, Bayerer and Inoue are silent to wherein the first adhesive contains an acryl-based adhesive, wherein the first adhesive contains no siloxane, wherein the third adhesive contains an acryl-based adhesive, and wherein the third adhesive contains no siloxane.
However, Morita discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a general pressure-sensitive adhesive such as an acryl-based pressure-sensitive adhesive, wherein the adhesive contains no siloxane (see paragraph [0098]).
.
Allowable Subject Matter
Claims 2-4, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamikura et al.	U.S. Pub. 2016/0336268	Nov. 17, 2016.
Komo et al.		U.S. Pub. 2016/0233202	Aug. 11, 2016.
Hoehn et al.		U.S. Pub. 2016/0126154	May 5, 2016.
Yamada et al.	U.S. Pub. 2010/0096758	Apr. 22, 2010.
Takahashi		U.S. Patent 10,468,387	Nov. 5, 2019.
Baba et al.		U.S. Patent 5,621,243	Apr. 15, 1997.
Ueda et al.		U.S. Patent 9,029,994	May 12, 2015.
Sugawara et al.	U.S. Patent 6,060,772	May 9, 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892